Citation Nr: 0705064	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-16 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes 
mellitus, claimed as a residual of exposure to herbicides 
during service.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a lung disorder, 
claimed as a residual of exposure to herbicides during 
service.

4.  Entitlement to service connection for status post 
coronary artery bypass graft, claimed as secondary to type 2 
diabetes mellitus.  

5.  Entitlement to service connection for claudication of the 
left leg, claimed as secondary to type 2 diabetes mellitus.

6.  Entitlement to service connection for claudication of the 
right leg, claimed as secondary to type 2 diabetes mellitus.

7.  Entitlement to service connection for peptic ulcer 
disease, claimed as secondary to type 2 diabetes mellitus.

8.  Entitlement to service connection for memory loss, 
claimed as secondary to type 2 diabetes mellitus.

9.  Entitlement to service connection for tinea pedis, 
claimed as secondary to type 2 diabetes mellitus.

10.  Entitlement to service connection for a psychiatric 
disorder other than PTSD to include anxiety disorder, claimed 
as secondary to type 2 diabetes mellitus.

11.  Entitlement to service connection for arteriosclerotic 
aortic stenosis of the abdomen, claimed as secondary to type 
2 diabetes mellitus.

12.  Entitlement to service connection for the residuals of 
cerebrovascular accidents claimed as mini-strokes, claimed as 
secondary to type 2 diabetes mellitus.

13.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to type 2 diabetes mellitus.

14.  Entitlement to service connection for a bilateral eye 
disability to include retinopathy and night blindness, 
claimed as secondary to type 2 diabetes mellitus.

15.  Entitlement to service connection for impotence, claimed 
as secondary to type 2 diabetes mellitus.

16.  Entitlement to service connection for bilateral femoral 
atherosclerosis, claimed as secondary to type 2 diabetes 
mellitus.

17.  Entitlement to service connection for head tremors, 
claimed as secondary to type 2 diabetes mellitus.

18.  Entitlement to service connection for a chronic sleep 
disorder, claimed as secondary to type 2 diabetes mellitus.

19.  Entitlement to service connection for a disability 
manifested by fatigue and malaise, claimed as secondary to 
type 2 diabetes mellitus.

20.  Entitlement to service connection for hypertension, 
claimed as secondary to type 2 diabetes mellitus.

21.  Entitlement to service connection for premature 
ventricular contractions, claimed as secondary to type 2 
diabetes mellitus.

22.  Entitlement to service connection for chronic 
obstructive pulmonary disease (COPD), claimed as secondary to 
type 2 diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active service extended from January 1968 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  



FINDINGS OF FACT

In October 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal was requested with 
respect to the issues of entitlement to service connection 
for:  status post coronary artery bypass graft; claudication 
of the left leg; claudication of the right leg; peptic ulcer 
disease; memory loss; tinea pedis; a psychiatric disorder 
other than PTSD to include anxiety disorder; and 
arteriosclerotic aortic stenosis of the abdomen.  



CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the 
appellant have been met with respect to the issues of 
entitlement to service connection for:  status post coronary 
artery bypass graft; claudication of the left leg; 
claudication of the right leg; peptic ulcer disease; memory 
loss; tinea pedis; a psychiatric disorder other than PTSD to 
include anxiety disorder; and arteriosclerotic aortic 
stenosis of the abdomen.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  

In a statement from the appellant dated in October 2006 he 
specifically requested a withdrawn this appeal with respect 
to the issues of entitlement to service connection for:  
status post coronary artery bypass graft; claudication of the 
left leg; claudication of the right leg; peptic ulcer 
disease; memory loss; tinea pedis; a psychiatric disorder 
other than PTSD to include anxiety disorder; and, 
arteriosclerotic aortic stenosis of the abdomen.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal with respect to the issues the veteran has 
requested be withdrawn and it is dismissed to that extent.  
The issues remaining on appeal are addressed in the REMAND 
portion of the decision below.



ORDER

The appeal of the issues of entitlement to service connection 
for:  status post coronary artery bypass graft; claudication 
of the left leg; claudication of the right leg; peptic ulcer 
disease; memory loss; tinea pedis; a psychiatric disorder 
other than PTSD to include anxiety disorder; and. 
arteriosclerotic aortic stenosis of the abdomen, is 
dismissed.




REMAND

A preliminary review of the record discloses a need for 
further development with respect to the veteran's claim for 
service connection for type 2 diabetes mellitus, including 
those disorders that the veteran contents are secondary to 
his type 2 diabetes, as well as his claim for service 
connection for PTSD.  In this regard, VA regulations provide 
that, if a veteran was exposed to an herbicide agent during 
active service, presumptive service connection is warranted 
for type 2 diabetes and respiratory cancers.  Presumptive 
service connection for these disorders as a result of Agent 
Orange exposure is warranted if the requirements of Sec. 
3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2006).

The veteran claims entitlement to service connection for 
diabetes mellitus and a lung disorder as residuals of 
exposure to Agent Orange during active service in Vietnam.  
The evidence of record reveals that that veteran served in 
Vietnam during the requisite period of time.  Accordingly, he 
is presumed to have been exposed to Agent Orange during that 
service.  

With respect to the claim for service connection for diabetes 
mellitus, it is unresolved whether the veteran has type 1 or 
type 2 diabetes mellitus.  There are diagnoses of both of 
record, and the veteran currently requires insulin treatment.  
The evidence suggests that the veteran was first diagnosed 
with diabetes mellitus in 1977.  While the veteran's 
physician from that time has submitted a note on his behalf 
stating that it was type 2 diabetes mellitus, the 
contemporaneous medical records from the time of the initial 
diagnosis are not available.  The RO sought a medial opinion 
from a VA physician in August 2005, which did not resolve the 
issue at hand.  

The Board understands that there is a test which could 
possibly resolve the diagnosis of the type of diabetes 
mellitus in question, specifically a C-peptide test.  The 
veteran has not received a VA examination with respect to the 
issue of service connection for diabetes mellitus.  This 
should be done and he should be afforded a C-peptied test 
during the examination to attempt to ascertain the type of 
diabetes mellitus present.  

With respect to the veteran's claim for service connection 
for a lung disorder due to Agent Orange exposure, the Board 
notes that there is a large volume of medical evidence of 
record.  There are diagnoses in this evidence showing a 
variety of respiratory disorders.  A VA examination should 
also be conducted with respect to this claim.  With respect 
to the other claims for service connection, since the veteran 
claims that those disorders are secondary to his type 2 
diabetes, the Board will defer consideration of those issues 
pending the development requested in connection with the 
veteran's claim for service connection for diabetes.

The veteran also claims service connection for PTSD.  Service 
connection for post traumatic stress disorder requires: (1) 
medical evidence establishing a diagnosis of the condition; 
(2) credible supporting evidence that the claimed in-service 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an in-service 
stressor.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006).

If the veteran did not engage in combat with the enemy, or if 
the claimed stressors are not related to combat, the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors.  His testimony, 
therefore, must be corroborated by credible supporting 
evidence ascertained from any source.  Cohen v. Brown, 10 
Vet. App. 128 (1997); see also Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Doran 
v. Brown, 6 Vet. App. 283, 290 (1994). 

There are several diagnoses of PTSD by private health care 
providers of record.  However, there is no indication what 
stressors these diagnoses were based upon besides the general 
assertion that the veteran saw combat during service in 
Vietnam.  Review of the veteran's service personnel records 
does not, on its face, support the assertion that the veteran 
served in combat.  He earned no awards indicative of combat, 
and his military occupational specialty was as a truck 
driver.  On several occasions the RO has requested the 
veteran to submit stressor information so that VA could 
assist him in verification of his stressors.  The veteran did 
not respond to these requests.  At the October 2006 hearing 
the veteran did indicate one incident which might be 
verified.  As such, the Board is of the opinion that one more 
attempt to develop the PTSD claim should be undertaken. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination by an endocrinologist in 
order to determine whether the veteran 
has type 1 or type 2 diabetes.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished, but a C-peptide 
test should be conducted.  The examiner 
is requested to review all pertinent 
records associated with the claims file, 
and following this review and the 
examination, offer comments and an 
opinion as to whether the veteran has 
type 1 or type 2 diabetes.  If the 
veteran has type 2 diabetes, the examiner 
should also specify the nature of all 
disorders that are associated with that 
disorder.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

2.  The veteran should be afforded an 
examination to ascertain the nature and 
etiology of all lung disorders that may 
be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including service medical records, and 
following this review and the 
examination, offer comments and an 
opinion as to whether the veteran has a 
lung disorder that is in any way causally 
or etiologically related to service.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

3.  The veteran should be asked to submit 
another statement containing as much 
detail as possible regarding the stressors 
to which he was exposed during service.  
The veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, his service units in Vietnam, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be informed that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

4.  The RO should review the file and 
prepare a summary of all the claimed 
stressors.  The RO should then undertake 
any necessary development to attempt to 
verify the veteran's claims of being in 
combat when he was stationed a Long Bin in 
the summer of 1968, when he claims the 
base was overrun by enemy forces.  This 
verification may include forwarding the 
summary of stressors and all associated 
documents to the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
for information which might corroborate 
the veteran's alleged stressors.

5.  After the development requested in 
connection with the claim for service 
connection for PTSD has been 
accomplished, the RO should prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

4.  After completing the above actions 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include psychological testing 
including PTSD sub scales.  Regarding the 
claim for PTSD, the RO must provide the 
examiner the summary of any stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO. The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


